DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               L.T., the mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D22-1251

                                [July 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 2022DP0000047.

  Valentina Villalobos and Octavia Brown of Community Law for Families
and Children, PLLC, Tampa, for appellant.

   No brief filed for appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Samantha
C. Valley, Senior Attorney, Appellate Division, Florida Statewide Guardian
ad Litem Office, Tallahassee, for appellee Guardian ad Litem on behalf of
H.T. and L.T.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.